Citation Nr: 0110066	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  99-22 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a respiratory disorder 
secondary to cigarette smoking or exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from March 1955 to February 
1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision from the 
Washington, D.C., Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for chronic obstructive pulmonary disease 
(COPD)/asthma, as a result of asbestos exposure or cigarette 
smoking.  

In connection with his appeal, the veteran testified before 
the undersigned member of the Board in February 2001; a 
transcript of that hearing is associated with the claims 
file.  


REMAND

The RO denied the veteran's claim on the basis that it was 
not well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

There is competent evidence of a current respiratory 
disorder, and the veteran has provided lay evidence that the 
disorder is related to service.  He contended that his 
current respiratory disorder is either as a result of 
asbestos exposure in association with working on manifold 
pipes or of cigarette smoking which he began during service 
in 1955.  However, the record does not contain a clear 
medical opinion linking a current respiratory disorder to 
service.  Under the VCAA, an examination is necessary.  The 
veteran has not been afforded a current examination to 
determine the nature of any current respiratory disability 
and whether such disability is related to service.  

Further, there is no indication that the RO has considered 
Department of Veterans Benefits circulars and manual 
provisions relating to the processing and development of 
claims based on exposure to asbestos.  The RO is required to 
consider these provisions.  Ennis v. Brown, 4 Vet. App. 523 
(1993).  Paragraph 7.21d.(2) of Veterans Benefits 
Administration Adjudication Procedure Manual M21-1, Part VI

The veteran has asserted that there are service medical 
records that could serve to document an inservice 
hospitalization in association with a lung disorder as a 
result of asbestos exposure.  Transcript at 2-8 (February 
2001).  In accordance with the VCAA, these records should be 
specifically requested.

At his hearing, the veteran testified that he had received 
pertinent treatment at VA facilities.  These records have not 
been obtained.

Additionally, the veteran has identified VA outpatient and 
private treatment records.  These records have not been 
associated with the claims folder.  

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to secure all 
of the veteran's service medical records, 
including reports of hospitalization in 
November 1957 or 1958, while aboard the 
U.S.S. Bon Homme Richard, while stationed 
in Yokosuka, Japan.  The RO should 
request these records, from all 
appropriate sources to include, Great 
Lakes, Illinois Naval Hospital.

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
appellant supply the names and addresses 
of all facilities that have treated the 
veteran for a respiratory disorder or for 
an asbestos related disease, including 
all records of the veteran's treatment at 
the Washington, D.C., VA Medical Center 
and the VA Southeast Community Clinic, 
including the results of x-ray 
examination made in association with a 
February 1978 VA examination, as well as 
any results of a CAT scan.  The RO should 
then take all necessary steps to obtain 
copies of those records not already 
contained in the claims folder, to 
include the records of treatment provided 
by Dr. Van of Spring Hook, South 
Carolina.  The RO should also assist the 
veteran in obtaining nexus opinions from 
the physicians who treated the veteran.  
The RO should also inform the veteran of 
any records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

2.  The RO should contact the service 
department and other sources recommended 
by the service department, and request 
available information, as to his 
potential exposure to asbestos in the 
locations in which the veteran served.  
The RO should specifically ask whether 
the service department can determine, 
based on its personnel, medical, and 
engineering records, whether the veteran 
could have been exposed to asbestos at 
the sites in which he served.  If 
specific information as to exposure by 
the veteran cannot be provided, the 
service department should be asked to 
provide any information as to whether the 
USS Bon Homme Richard was overhauled or 
underwent any maintenance records that 
would support his claim that he was 
exposed to asbestosis in association in 
scraping tape from manifold pipes.  The 
RO document the requests for information 
and include all responses in the evidence 
of record, including negative replies.  

3.  The RO should ensure that it has 
complied with the guidance provided by M-
21, Part VI, Para. 7.21 (1997), and any 
other relevant manual provisions, 
circulars, or regulations referable to 
the adjudication of claims based on 
exposure to asbestos that become 
effective while this case is at the RO.  
The RO should inform the veteran and his 
representative with notice of those 
provisions.

4.  The veteran should be afforded an 
examination by a pulmonary specialist, if 
available, to determine the nature and 
etiology of any current respiratory 
disorders.  The examiner should review 
the veteran's claims folder including a 
copy of this remand.  All necessary tests 
or studies should be performed.  The 
examiner should specifically report all 
lung and asbestos-related disorders.  
After the entire claims folder, including 
service medical records, has been 
reviewed, the examiner should provide an 
opinion as to whether the veteran has 
asbestosis or any other asbestos related 
lung disorder and, if so, whether it is 
as likely as not related to service, 
including any in-service asbestos 
exposure.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran became 
nicotine dependent in service; whether 
any current respiratory disorder is due 
to nicotine dependence; and whether it is 
at least as likely as not that any 
current respiratory disorder resulted 
from inservice smoking as opposed to 
smoking after service.  

Rationale should be given for any opinion 
expressed, and the foundation for all 
conclusions should be reported.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (2000).  The 
veteran is advised that examination requested pursuant to 
this remand is deemed necessary to evaluate her claim and 
that her failure, without good cause, to report for a 
scheduled examination could result in the denial of that 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


